80 So. 3d 422 (2012)
Steven HOWELL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-3640.
District Court of Appeal of Florida, Fourth District.
February 15, 2012.
*423 Carey Haughwout, Public Defender, and Narine N. Austin, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 2008 WL 7540243.
PER CURIAM.
Affirmed. See Rodriguez v. State, 57 So. 3d 961, 962-63 (Fla. 4th DCA 2011).
MAY, C.J., DAMOORGIAN and GERBER, JJ., concur.